528 F.2d 55
76-1 USTC  P 9213
Gordon J. HARMSTON and Alice C. Harmston, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 74--1677.
United States Court of Appeals,Ninth Circuit.
Jan. 23, 1976.

William P. Irwin, of Irwin & Thuesen, Fresno, Cal., for petitioners-appellants.
Richard M. Roberts, Acting Asst. Atty. Gen., Gary R. Allen, John G. Manning, Gilbert T. Andrews, Attys., Tax Div., U.S. Dept. of Justice, Washington, D.C., for respondent-appellee.
OPINION
Before KOELSCH and HUFSTEDLER, Circuit Judges, and JAMESON,* District Judge.
PER CURIAM:


1
The matter is here on petition of Gordon J. Harmston and Alice C. Harmston, his wife, to review a decision of the United States Tax Court sustaining the Commissioner's determination of deficiencies in petitioners' income taxes for the calendar years 1967, 1968 and 1969.  The Tax Court opinion is reported in 61 T.C. 216 (1973).


2
The deficiencies stemmed from the Commissioner's conclusion that portions of the amounts paid by petitioners as vendees under separate but essentially similar contracts for the purchase of two orange groves, although characterized in the contracts as being for the vendor's management and care of the groves, in fact constituted nondeductible capital investment and hence were not deductible from petitioners' gross income.


3
Having thoroughly examined the matter, we hold that the conclusion of the Tax Court was correct, and we affirm on the basis of its opinion.


4
It is so ordered.



*
 The Honorable William J. Jameson, United States District Judge for the District of Montana, sitting by designation